      Case 8-19-72292-reg            Doc 187       Filed 02/23/21       Entered 02/24/21 08:34:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:
                                                                      Chapter 7
        PETLAND DISCOUNTS, INC.,                                      Case No.: 19-72292-reg
        d/b/a ALL PET DISTRIBUTORS,

                                    Debtor.
------------------------------------------------------------X
                                     SUBSTITUTION OF COUNSEL

        WHEREAS, by Order dated April 1, 2019, this Court authorized Allan B. Mendelsohn,

trustee (the “Trustee”) to retain and employ Rosen & Kantrow, PLLC, as his counsel; and

        WHEREAS, the Trustee now wishes to retain and employ The Kantrow Law Group,

PLLC, as his counsel; and

        WHEREAS, Rosen & Kantrow, PLLC, shall be terminated as counsel of record effective

on January 30, 2021; and

        WHEREAS, Rosen & Kantrow, PLLC, shall move by appropriate application on notice

to seek compensation for the period in which it acted as counsel of record to the Trustee.

        IT IS HEREBY AGREED THAT:

        Effective upon the Court “so ordering” this Substitution of Counsel, The Kantrow Law

Group, PLLC, shall be substituted in as counsel for the Trustee in place of Rosen & Kantrow,

PLLC.

Dated: Huntington, New York
       January 29, 2021

S/Allan B. Mendelsohn
Allan B. Mendelsohn, Trustee

Dated: Huntington, New York                                     Dated: Syosset, New York
       January 29, 2021                                                January 29, 2021

Rosen & Kantrow, PLLC                                           The Kantrow Law Group, PLLC
      Case 8-19-72292-reg      Doc 187   Filed 02/23/21   Entered 02/24/21 08:34:33




Outgoing Counsel                                Incoming Counsel

BY:   S/Avrum J. Rosen                   BY:    S/Fred S. Kantrow
      Avrum J. Rosen                                   Fred S. Kantrow
38 New Street                                   6901 Jericho Turnpike, Suite 230
Huntington, New York 11743                      Syosset, New York 11791
arosen@rkdlawfirm.com                           fkantrow@thekantrowlawgroup.com

WITHOUT OBJECTION

S/Stan Yang
Stan Yang, Esq.
Office of the United States Trustee

SO ORDERED




                                                          ____________________________
 Dated: Central Islip, New York                                Robert E. Grossman
        February 23, 2021                                 United States Bankruptcy Judge
